
	
		III
		112th CONGRESS
		1st Session
		S. RES. 232
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Menendez (for
			 himself and Mr. Coburn) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Recognizing the continued persecution of
		  Falun Gong practitioners in China on the 12th anniversary of the campaign by
		  the Chinese Communist Party to suppress the Falun Gong movement, recognizing
		  the Tuidang movement whereby Chinese citizens renounce their ties to the
		  Chinese Communist Party and its affiliates, and calling for an immediate end to
		  the campaign to persecute Falun Gong practitioners. 
	
	
		Whereas Falun Gong (also known as Falun Dafa) is a Chinese
			 spiritual discipline founded by Li Hongzhi in 1992 that consists of spiritual
			 and moral teachings, meditation, and exercise based upon the universal
			 principles of truthfulness, compassion, and forbearance;
		Whereas, during the mid-1990s, Falun Gong acquired a large
			 and diverse following, with as many as 70,000,000 practitioners at its
			 peak;
		Whereas, on April 25, 1999, an estimated 10,000 to 30,000
			 Falun Gong practitioners gathered in Beijing to protest growing restrictions by
			 the Government of the People’s Republic of China on the activities of Falun
			 Gong practitioners, and the Government of the People’s Republic of China
			 responded with an intensive, comprehensive, and unforgiving campaign against
			 the movement that began on July 20, 1999, with the outlawing of Falun
			 Gong;
		Whereas the Government of the People’s Republic of China
			 has stated that it fully respects and protects citizen’s freedom of religion in
			 accordance with the law, but that Falun Gong is neither a religion nor a
			 spiritual movement; rather it is an evil cult against humanity, science and
			 society;
		Whereas, on October 30, 1999, China’s National People’s
			 Congress promulgated an anti-cult law (article 300 of the
			 Criminal Law), effective retroactively, to suppress the Falun Gong movement and
			 thousands of religious sects across the country;
		Whereas, since 1999, more than 6,000 Falun Gong
			 practitioners have reportedly served time in prison, with estimates of those in
			 reeducation through labor camps reaching as many as 125,000 people, and Falun
			 Gong practitioners are said to constitute approximately two-thirds of all
			 prisoners and detainees of conscience in China (roughly 15,000 people);
		Whereas the publication of Nine Commentaries on the
			 Communist Party in November 2004 by the United States-based newspaper,
			 the Epoch Times, led to the creation of the Tuidang movement;
		Whereas the Tuidang movement, which translates literally
			 as withdraw from the communist party, has encouraged as many as
			 90,000,000 people to publicly renounce their membership in the Chinese
			 Communist Party and its affiliates since 2004;
		Whereas, in the lead up to and during the 2010 World Expo
			 in Shanghai, authorities conducted propaganda campaigns portraying
			 cults like Falun Gong as dangers to society that
			 wreck families and poison the minds of youth,
			 carried out strict surveillance of practitioners, and detained and imprisoned
			 large numbers of practitioners;
		Whereas, according to estimates by the Department of State
			 and human rights organizations, since 1999, from several hundred to a few
			 thousand Falun Gong adherents have died in custody from torture, abuse, and
			 neglect;
		Whereas a review of the Government of the People’s
			 Republic of China by the United Nations Human Rights Council’s Working Group on
			 the Universal Periodic Review in February 2009 reiterated concerns regarding
			 human rights violations against Falun Gong practitioners, including arrests,
			 detention, torture, and reeducation through labor camps;
		Whereas the Department of State’s 2010 Human Rights Report
			 on China cited reports of Falun Gong adherents being committed to mental health
			 facilities, medicated against their will, and forcibly subjected to electric
			 shock treatment;
		Whereas the Department of State’s 2010 Human Rights Report
			 on China stated that the Government of the People’s Republic of China
			 automatically censored e-mail and web chats based on an ever-changing list of
			 sensitive key words, such as Falun Gong, and periodically
			 blocked the blogs of a number of prominent activists, artists, scholars, and
			 university professors; and
		Whereas the 2010 Annual Report of the
			 Congressional-Executive Commission on China found that lawyers involved in
			 human rights advocacy work—including in legal cases involving Falun Gong
			 practitioners and others deemed by the Government of the People’s Republic of
			 China to threaten social stability—have been harassed by the
			 Government of the People’s Republic of China based on who their clients are and
			 the causes those clients represent: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 solidarity with Falun Gong practitioners and their families for the lives,
			 freedoms, and rights they lost for adhering to their beliefs and
			 practices;
			(2)calls upon the
			 Chinese Communist Party to immediately cease and desist from its campaign to
			 persecute Falun Gong practitioners and promptly release all Falun Gong
			 practitioners who have been confined, detained, or imprisoned in retaliation
			 for pursuing their right to hold and exercise spiritual beliefs;
			(3)emphasizes to the
			 Government of the People’s Republic of China that freedom of religion includes
			 the right of Falun Gong practitioners to freely practice Falun Gong in
			 China;
			(4)calls upon the
			 President, the Secretary of State, and Members of Congress to—
				(A)mark the
			 anniversary of the Government of the People’s Republic of China’s official
			 repression of the Falun Gong spiritual movement;
				(B)express
			 solidarity with persecuted Falun Gong practitioners in China; and
				(C)meet with Falun
			 Gong practitioners; and
				(5)expresses support
			 for volunteers and participants of the Tuidang movement for their peaceful
			 efforts to reclaim Chinese history and culture, and for their pursuit of a fair
			 and open government, a free people, and a society rooted in the practice of
			 virtue.
			
